This case should be reversed on authority of the opinion in the case of Thompkins v. Thompkins filed at this term of the Court, and it is so ordered.
Reversed.
WHITFIELD, TERRELL, BROWN AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM, J., did not participate.
                 Opinion Filed October 27, 1927.                          ON REHEARING.
On original hearing this case was reversed on authority of Thompkins v. Thompkins, filed at this term of the Court. Motion for rehearing was presented in due time. The case was reversed solely upon the ground that it appeared that the Special Master in Chancery, acting as such, took testimony and made his report before the order of the chancellor making such appointment was recorded in the minutes of the Court or in the Chancery Order Book. The record discloses no other material error. *Page 522
The attention of the Court has been called to the provisions of Senate Bill No. 725, Acts of the Legislature of 1927, approved May 28, 1927, Section 1 of which provides as follows:
"That it shall not be necessary to record or enter in the Minutes of the Court or Chancery Order Book any order or decree made in any cause in chancery appointing a general or special master or examiner, and any and all decrees heretofore or hereafter made where such orders have not been entered or recorded shall be as valid and effectual for every purpose as if the same had been recorded."
In accordance with the provisions contained in the above quoted section the Per Curiam Order originally entered herein wherein and whereby this case was reversed is now overruled and set aside, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.